Exhibit 4.4 HEARTLAND FINANCIAL USA, INC. TO U.S. BANK NATIONAL ASSOCIATION, as Trustee INDENTURE Dated as of SUBORDINATED DEBT SECURITIES TABLE OF CONTENTS ARTICLEONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION101.Definitions SECTION102.Compliance Certificates and Opinions SECTION103.Form of Documents Delivered to Trustee SECTION104.Acts of Holders SECTION105.Notices, etc., to the Trustee and Company SECTION106.Notice to Holders; Waiver SECTION107.Effect of Headings and Table of Contents SECTION108.Successors and Assigns SECTION109.Separability Clause SECTION110.Benefits of Indenture SECTION111.No Personal Liability SECTION112.Governing Law SECTION113.Legal Holidays SECTION114.Conflict with Trust Indenture Act ARTICLETWO SECURITIES FORMS SECTION201.Forms of Securities SECTION202.Form of Trustee’s Certificate of Authentication SECTION203.Securities Issuable in Global Form ARTICLETHREE THE SECURITIES SECTION301.Amount Unlimited; Issuable in Series SECTION302.Denominations SECTION303.Execution, Authentication, Delivery and Dating SECTION304.Temporary Securities SECTION305.Registration, Registration of Transfer and Exchange SECTION306.Mutilated, Destroyed, Lost and Stolen Securities SECTION307.Payment of Interest; Interest Rights Preserved SECTION308.Persons Deemed Owners SECTION309.Cancellation SECTION310.Computation of Interest ARTICLEFOUR SATISFACTION AND DISCHARGE SECTION401.Satisfaction and Discharge of Indenture SECTION402.Application of Trust Funds ARTICLEFIVE REMEDIES SECTION501.Events of Default SECTION502.Acceleration of Maturity; Rescission and Annulment SECTION503.Collection of Indebtedness and Suits for Enforcement by Trustee SECTION504.Trustee May File Proofs of Claim SECTION505.Trustee May Enforce Claims Without Possession of Securities orCoupons SECTION506.Application of Money Collected SECTION507.Limitation on Suits SECTION508.Unconditional Right of Holders to Receive Principal, Premium or Make-Whole Amount, if any, Interest and Additional Amounts SECTION509.Restoration of Rights and Remedies SECTION510.Rights and Remedies Cumulative SECTION511.Delay or Omission Not Waiver SECTION512.Control by Holders of Securities SECTION513.Waiver of Past Defaults SECTION514.Waiver of Stay or Extension Laws SECTION515.Undertaking for Costs ARTICLESIX THE TRUSTEE SECTION601.Notice of Defaults SECTION602.Certain Rights of Trustee SECTION603.Not Responsible for Recitals or Issuance of Securities SECTION604.May Hold Securities SECTION605.Money Held in Trust SECTION606.Compensation, Reimbursement and Indemnification SECTION607.Corporate Trustee Required; Eligibility SECTION608.Resignation and Removal; Appointment of Successor SECTION609.Acceptance of Appointment By Successor SECTION610.Merger, Conversion, Consolidation or Succession to Business SECTION611.Appointment of Authenticating Agent SECTION612.Certain Duties and Responsibilities SECTION613.Conflicting Interests ARTICLESEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY SECTION701.Disclosure of Names and Addresses of Holders SECTION702.Reports by Trustee SECTION703.Reports by Company SECTION704.Company to Furnish Trustee Names and Addresses of Holders ARTICLEEIGHT CONSOLIDATION, MERGER, SALE, LEASE OR CONVEYANCE SECTION801.Consolidations and Mergers of Company and Sales, Leases andConveyances Permitted Subject to Certain Conditions SECTION802.Rights and Duties of Successor Corporation SECTION803.Officers’ Certificate and Opinion of Counsel ARTICLENINE SUPPLEMENTAL INDENTURES SECTION901.Supplemental Indentures Without Consent of Holders SECTION902.Supplemental Indentures with Consent of Holders SECTION903.Execution of Supplemental Indentures SECTION904.Effect of Supplemental Indentures SECTION905.Conformity with Trust Indenture Act SECTION906.Reference in Securities to Supplemental Indentures SECTION907.Notice of Supplemental Indentures SECTION908.Subordination Unimpaired ARTICLETEN COVENANTS SECTION1001.Payment of Principal, Premium or Make-Whole Amount, if any,Interest and Additional Amounts SECTION1002.Maintenance of Office or Agency SECTION1003.Money for Securities Payments to Be Held in Trust SECTION1004.[Reserved] SECTION1005.Existence SECTION1006.Maintenance of Properties SECTION1007.Insurance SECTION1008.Payment of Taxes and Other Claims SECTION1009.Statement as to Compliance SECTION1010.Additional Amounts SECTION1011.Waiver of Certain Covenants ARTICLEELEVEN REDEMPTION OF SECURITIES SECTION1101.Applicability of Article SECTION1102.Election to Redeem; Notice to Trustee SECTION1103.Selection by Trustee of Securities to Be Redeemed SECTION1104.Notice of Redemption SECTION1105.Deposit of Redemption Price SECTION1106.Securities Payable on Redemption Date SECTION1107.Securities Redeemed in Part ARTICLETWELVE SINKING FUNDS SECTION1201.Applicability of Article SECTION1202.Satisfaction of Sinking Fund Payments with Securities SECTION1203.Redemption of Securities for Sinking Fund ARTICLETHIRTEEN REPAYMENT AT THE OPTION OF HOLDERS SECTION1301.Applicability of Article SECTION1302.Repayment of Securities SECTION1303.Exercise of Option SECTION1304.When Securities Presented for Repayment Become Due andPayable SECTION1305.Securities Repaid in Part ARTICLEFOURTEEN DEFEASANCE AND COVENANT DEFEASANCE SECTION1401.Applicability of Article; Company’s Option to Effect Defeasanceor Covenant Defeasance SECTION1402.Defeasance and Discharge SECTION1403.Covenant Defeasance SECTION1404.Conditions to Defeasance or Covenant Defeasance SECTION1405.Deposited Money and Government Obligations to Be Held inTrust; Other Miscellaneous Provisions SECTION1406.Reinstatement ARTICLEFIFTEEN MEETINGS OF HOLDERS OF SECURITIES SECTION1501.Purposes for Which Meetings May Be Called SECTION1502.Call, Notice and Place of Meetings SECTION1503.Persons Entitled to Vote at Meetings SECTION1504.Quorum; Action SECTION1505.Determination of Voting Rights; Conduct and Adjournment of Meetings SECTION1506.Counting Votes and Recording Action of Meetings[ SECTION1507.Evidence of Action Taken by Holders SECTION1508.Proof of Execution of Instruments ARTICLESIXTEEN CONVERSION OR EXCHANGE OF SECURITIES SECTION1601.Applicability of Article SECTION1602.Election to Exchange; Notice to Trustee and Holders SECTION1603.No Fractional Shares SECTION1604.Adjustment of Exchange Rate SECTION1605.Payment of Certain Taxes Upon Exchange SECTION1606.Shares Free and Clear SECTION1607.Cancellation of Security SECTION1608.Duties of Trustee Regarding Exchange SECTION1609.Repayment of Certain Funds Upon Exchange SECTION1610.Exercise of Conversion Privilege SECTION1611.Effect of Consolidation or Merger on Conversion Privilege ARTICLESEVENTEEN SUBORDINATION SECTION1701.Agreement to Subordinate SECTION1702.Liquidation; Dissolution; Bankruptcy SECTION1703.Default on Senior Debt SECTION1704.Acceleration of Securities SECTION1705.When Distribution Must Be Paid Over SECTION1706.Notice by Company SECTION1707.Subrogation SECTION1708.Relative Rights SECTION1709.Subordination May Not Be Impaired By Company SECTION1710.Distribution or Notice to Representative SECTION1711.Rights of Trustee and Paying Agent Note:This table of contents shall not, for any purpose, be deemed to be a part of the Indenture. HEARTLAND FINANCIAL USA, INC. Reconciliation and tie between Trust Indenture Act of 1939, as amended (“TIA”), and Indenture, dated as of: Trust Indenture Act Section Indenture Section Section 310(a)(1) 607 (a)(2) 607 (b) 608 Section 312(c) 701 Section 314(a) 703 (a)(4) 1009 (c) (1) 102 (c) (2) 102 (e) 102 Section 315(a) 612 (b) 601 (c) 612 (d) 612 (e) 515 Section 316(a)(last sentence) 101 (“Outstanding”) (a)(1)(A) 502, 512 (a)(1)(B) 513 (b) 508 Section 317(a)(1) 503 (a)(2) 504 (b) 1003 Section 318(a) 112 (c) 112 Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. Attention should also be directed to Section 318(c) of the TIA, which provides that the provisions of Sections 310 to and including 317 of the TIA are a part of and govern every qualified indenture, whether or not physically contained therein. INDENTURE INDENTURE, dated as of, between HEARTLAND FINANCIAL USA, INC., a Delaware corporation (the “Company”), having its principal office at 1398 Central Ave., Dubuque, IA 52001 and U.S.
